Case 19-00625   Doc 6   Filed 05/30/19   Entered 05/30/19 14:06:15   Desc Main
                           Document      Page 1 of 5
Case 19-00625     Doc 6   Filed 05/30/19   Entered 05/30/19 14:06:15   Desc Main
                             Document      Page 2 of 5




     David H. Cutler
                 April 23, 2019




        Mortgage Electronic Registration Systems
        William P. Beckmann, CEO
        1818 Library Street, Suite 300
        Reston, VA 20190




      5/30/2019
                                   David H. Cutler

                                  4131 Main St.

                                  Skokie, IL 60076
Case 19-00625   Doc 6   Filed 05/30/19   Entered 05/30/19 14:06:15   Desc Main
                           Document      Page 3 of 5
Case 19-00625   Doc 6   Filed 05/30/19   Entered 05/30/19 14:06:15   Desc Main
                           Document      Page 4 of 5
Case 19-00625   Doc 6   Filed 05/30/19   Entered 05/30/19 14:06:15   Desc Main
                           Document      Page 5 of 5
